Citation Nr: 1807242	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  14-15 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney-at-Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to October 2002.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in May 2013, a statement of the case was issued in March 2014, and a substantive appeal was received in May 2014.  

The United States Court of Appeals for Veterans Claims (Court) has held that the Board must broadly construe claims and in the context of psychiatric disorders must consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Thus, the Board will consider entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and PTSD, hence the recharacterization of the issue hereinabove.

Pursuant to the Veteran's assertion of severe financial hardship (see 07/27/2017 Correspondence, VA 5655 Financial Status Report, Court Documents - General), the Board has advanced the Veteran's appeal on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran initially claimed entitlement to service connection for bipolar disorder as directly due to active service, and due to his service-connected migraine headaches (50%).  

In March 2014, the Veteran underwent a VA examination to assess the nature and etiology of his claimed acquired psychiatric disability.  The Veteran reported problems with anxiety and depression during his childhood and adolescence.  He reported experiencing anxiety and stress during service.  The examiner concluded that the Veteran's bipolar disorder predates his military service and is unrelated to his military experiences including his migraine headaches.  The examiner stated that there is no evidence to show the Veteran's pre-existing bipolar disorder was exacerbated by his migraine headaches beyond its natural progression.  The examiner opined that the Veteran's bipolar disorder was not caused by his migraine headaches.  

The Board notes that service treatment records do not reflect any complaints or treatment related to a mental health condition.  A report of medical examination reflects that the Veteran's 'psychiatric' state was clinically evaluated as normal.  05/12/2015 STR-Medical at 49.  Moreover, a June 1998 'Applicant Medical Prescreening Form' reflects that the Veteran checked the 'No' box for 'Been treated for a mental condition.'  Id. at 9.  Thus, the Veteran was presumed sound upon entry into service.  38 U.S.C. § 1111.  If the presumption of soundness applies, the burden then shifts to the Government to rebut the presumption by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 
1 Vet. App. 225, 227 (1991).  

Thus, the incorrect standard was used with regard to the opinion of the March 2014 VA examiner that his bipolar disorder pre-existed service, and whether any pre-existing condition was aggravated by service.  In the event this condition did not pre-exist service, the examiner did not adequately address whether his bipolar disorder was aggravated by his service-connected migraine headaches.

Notwithstanding this, in February 2017 the Veteran submitted a private opinion from a psychologist that he has PTSD due to an assault that occurred during service.  He reported that he was present for a beating of his best friend.  He had feelings of derealization and intense anxiety, fear, guilt and depression.  He felt "suspected and blamed for the assault."  02/16/2017 Medical Treatment Record-Non-Government Facility.  

As the Veteran's claimed stressor is not due to combat service nor due to fear of hostile military or terrorist activity, in order to establish service connection for PTSD, what is needed is a current medical diagnosis of this condition (in accordance with DSM-IV/V, presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor); credible supporting evidence that the claimed in-service stressor(s) actually occurred; and medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)). 

With respect to the first requirement for a successful claim, as detailed above, the record shows the Veteran has a diagnosis of PTSD.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Thus, the first element of a successful PTSD claim has been established. 

In July 2017, VA sent the Veteran a letter asking for more specific details concerning his stressful event.  To date, the Veteran has not responded to this letter with any further details.

In Patton v. West, 12 Vet. App. 272 (1999), the Court held that special consideration must be given to claims for PTSD based on personal assault.  In particular, the Court held that the provisions in M21-1, Part III, 5.14I, which addressed PTSD claims based on personal assault are substantive rules which are the equivalent of VA regulations and must be considered.  See also YR v. West, 
11 Vet. App. 393, 398-99 (1998).  In December 2005, M21-1, Part III was rescinded and replaced with a new manual, M21-1MR, which contains the same PTSD-related information as M21-1, Part III.  As of January 2018, the corresponding manual citation is M21-1, IV.ii.1.D.4.n.  

The pertinent regulation provides that, in cases of personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5) (2017).

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5); see also M21-1, IV.ii.1.D.4.r. 

In this case, there does not appear to be a specific assertion that he was assaulted but rather he witnessed a severe assault of his friend.  The Veteran's service treatment and personnel records are negative for any complaints related to this assault.  However, the Board finds that the Veteran should be issued notice provisions for PTSD cases based on personal assault in an attempt to gain more specific information regarding the Veteran's claimed stressor.  If additional evidence is received from the Veteran, a determination should be made as to whether an inquiry should be made of the Joint Services Records Research Center (JSRRC) as to whether any appropriate repositories or unit records contain any information pertaining to the claimed assault.

The Board also notes that just prior to certification of the Veteran's appeal to the Board the Veteran's attorney submitted treatise materials titled 'Psychiatric comorbidity in patients with chronic daily headache and migraine: a selective overview including personality traits and suicide risk.'  10/31/2017 Correspondence.  Such has not been considered by the Agency of Original Jurisdiction and is relevant to the question of secondary service connection.

On Remand, the Veteran should be afforded another VA examination to determine whether he has an acquired psychiatric disability that pre-existed service and was aggravated by service; whether he has an acquired disability that is due to service, to include the claimed assault; and, whether he has an acquired psychiatric disability that is due to or aggravated by the Veteran's migraine headaches.  Consideration should be given to the opinions of record and treatise materials submitted.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  In accordance with governing legal criteria, namely 38 C.F.R. § 3.304(f)(5), send the Veteran an appropriate stressor development letter.  He must be notified that his claimed personal assault in service may be corroborated by evidence from sources other than his service records, as defined in this regulation.  All specific examples of alternative sources of evidence listed in § 3.304(f)(5) must be included in the notification letter, and he must be given an opportunity to submit this type of alternative supporting evidence.

2.  Associate updated VA treatment records for the period from September 28, 2017.  

3.  If the Veteran provides additional information regarding the claimed assault, to include the victim's name and any relevant dates, request that the JSRRC or any other appropriate repository research unit records (or any other appropriate records) to verify whether an assault occurred on the identified individual.   

If such efforts prove unsuccessful, documentation to that effect should be added to the virtual folder.

4.  AFTER the above development has been completed, schedule the Veteran for a VA psychiatric examination to determine the etiology of an acquired psychiatric disability, to include bipolar disorder and PTSD.  It is imperative that the claims folder and Virtual folder and a copy of this remand be made available to the examiner in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  After reviewing the claims file and examining the Veteran, the examiner should opine as to the following: 

a)  Please identify all psychiatric disabilities.

Consideration should be given to the diagnoses of record.

b)  Prior to enlistment into service, did an acquired psychiatric disability clearly and unmistakably manifest?  

If so, was the pre-existing acquired psychiatric disability clearly and unmistakably not aggravated by service?

c)  If an acquired psychiatric disability did not clearly and unmistakably preexist active service, is it at least as likely as not that it was incurred as a result of such service?

d)  Is an acquired psychiatric disability at least as likely as not (50 percent or greater probability) caused by service-connected migraine headaches.

e)  Indicate whether it is at least as likely as not (50 percent or greater probability) that an acquired psychiatric disability has been aggravated (worsened) by service-connected migraine headaches.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

f)  The examiner must determine whether the Veteran has PTSD according to the requirements of DSM-IV/V and, if he does, whether any in-service stressor(s) found to be established by the evidence is the cause of this condition.  The examiner must be instructed that only the events objectively verified may be considered as valid stressors and have the examiner specify the stressor(s) that provided the basis of the diagnosis.  

Additionally, the examiner is to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD is due to a verified assault on a friend in service. 

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.  Consideration should be given to the private medical opinions and treatise materials of record.

The clinician is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

5.  After completion of the above, readjudicate the service connection issue.  If the benefit sought is not granted in full, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his attorney have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


